IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41226
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

VICTOR HUGO PRESAS,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-01-CR-11-1
                        --------------------
                            June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Victor Hugo Presas appeals the district court’s judgment

following his conviction for one count of illegal reentry into

the United States, a violation of 8 U.S.C. § 1326.     Presas first

argues that the 16 level sentencing enhancement he received

pursuant to U.S.S.G. § 2L1.2(b)(1)(A) violated his due process

rights.   He concedes that this argument is foreclosed by United




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41226
                               -2-

States v. Hinojosa-Lopez, 130 F.3d 691 (5th Cir. 1997), and he

raises the issue only to preserve it for possible further review.

     Presas next argues that the U.S.S.G. § 2L1.2 enhancement

violates the rule of lenity.   He concedes that this argument is

likewise foreclosed by United States v. Rivera, 265 F.3d 310 (5th

Cir. 2001), cert. denied, 122 S. Ct. 1105 (2002), and he raises

this issue only to preserve it for possible further review.

Because the issues Presas raises are foreclosed by our precedent,

the judgment of the district court is AFFIRMED.